Citation Nr: 0701180	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-18 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for stomach disorder.

2.  Entitlement to service connection for left ankle 
disorder.

3.  Entitlement to service connection for ventral hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1981 to 
March 1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision in which the 
RO, inter alia, denied service connection for a stomach 
disorder and denied service connection for a left ankle 
injury.  The veteran filed a notice of disagreement (NOD) in 
October 2002 and the RO issued a statement of the case (SOC) 
in April 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in June 
2003.  

Additionally, the matter of denial of service connection for 
ventral hernia comes before the Board on appeal of a November 
2004 rating decision.  The veteran filed a notice of 
disagreement (NOD) in June 2005 and the RO issued a statement 
of the case (SOC) in January 2006 and August 2006.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in October 2006. 

In June 2005, the Board remanded the case on appeal to the RO 
for issuance of an SOC and other development.  After 
accomplishing the requested development, the RO returned the 
case to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that, in a 
November 2005 statement in support of the claim, the veteran 
raised the issue of his entitlement to a disability rating in 
excess of 10 percent for the right knee service connected 
disability.  As that matter has not been adjudicated by the 
RO, it is not properly before the Board; hence, it is 
referred to the RO for proper action.

Lastly, the veteran was scheduled to present testimony at a 
Central Office hearing before a Veterans Law Judge in April 
2005.  However, at the veteran's request, the hearing was re-
scheduled for June 2005.  Nevertheless, it appears the 
veteran failed to report to the hearing, and in the October 
2006 substantive appeal he further indicated that the Board 
should proceed with its review without a hearing.  As the 
record does not contain further indication that the veteran 
or his representative have requested that the hearing be 
rescheduled, the Board deems the veteran's request for a 
Central Office hearing withdrawn.  See 38 C.F.R. § 20.702 
(2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Although a history of stomach complaints was noted in 
service medical records (SMRS), no chronic stomach disorder 
was diagnosed in service, and the veteran does not currently 
have a chronic stomach disorder that is etiologically related 
to a disease, injury, or event in service.

3.  Although a left ankle injury was noted in SMRS, the 
release from active duty (RAD) examination report reflects no 
complaints, findings, residuals or diagnoses associated with 
the left ankle.  

4.  The only competent and probative medical opinion 
addressing the etiology of the veteran's current left ankle 
injury militates against the claim.

5.  The veteran had no in service history of ventral hernia, 
the Release from Active Duty (RAD) examination report was 
negative for abdominal or visceral abnormalities.  The 
veteran is currently diagnosed with a ventral hernia.

6.  The only competent and probative medical opinion 
addressing the etiology of the veteran's ventral hernia 
militates against the claim.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
stomach disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006). 

2.  The criteria for a grant of service connection for a left 
ankle disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006). 

3.  The criteria for a grant of service connection for a 
ventral hernia are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims on appeal have been accomplished.

In March 2002, August 2004, January 2006 and April 2006 
notice letters, the RO notified the veteran and his 
representative of the criteria for establishing entitlement 
to service connection for a stomach disorder, left ankle 
injury, and ventral hernia.  These letters explained the type 
of evidence needed to establish each element of a service 
connection claim, to include an injury or disease that began 
or was made worse during service, or an event in service 
causing injury or disease, a current disability; and a 
relationship between the current disability and military 
service.  After each letter, the veteran and his 
representative were afforded the opportunity to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been afforded ample opportunity 
to submit such information and evidence.

The Board also finds that the March 2002, August 2004 and 
January 2006 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies; requested that the veteran identify and provide the 
necessary releases for any medical providers from whom he 
wanted VA to obtain evidence for consideration.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claims; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
while the veteran has been advised to submit any medical 
reports he has that pertain to his ventral hernia claim, he 
has not explicitly been advised to provide any evidence in 
his possession that pertains to his stomach and left ankle 
claims.  However, the claims file reflects that the veteran 
has submitted in support of his claims the August 2006 SSOC 
notice response and elected that he had no other information 
or evidence to submit.  As such, the Board finds that the 
veteran has, essentially, been put on notice to provide any 
evidence in his possession that pertains to the claims.  
Accordingly, on these facts, the RO's omission is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the rating actions on appeal.  However, the 
Board finds that, with respect to this matter, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that the claims were fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  As indicated above, the 
veteran has been notified of what is needed to substantiate 
his claims, and afforded several opportunities to present 
information and/or evidence in support of the claims, which 
he has done.  As a result of RO development, comprehensive 
documentation identified below, has been associated with the 
claims file and considered in evaluating the claims on 
appeal.  After the most recent RO notice letters in March 
2002, January 2006 and April 2006 for service connection for 
a stomach disorder and service connection for a left ankle 
injury, and the August 2004 notice letter for service 
connection for a ventral hernia, the RO gave the veteran 
further opportunities to furnish information and/or evidence 
pertinent to the claims on appeal.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102 (2006). 

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue.  While the RO has 
not afforded the veteran notice pertaining to the degree of 
disability or the effective date, the Board's decision herein 
denies the appellant's claims for service connection.  
Accordingly, no disability rating or effective date is being 
assigned, and there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
in connection with each claim has been accomplished.  The RO 
has undertaken reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claims; as a result of these efforts, 
service medical records, private medical records, and VA 
medical records have been associated with the record.  
Additionally, the April 2006 notice letter advised the 
veteran that a VA examination for his stomach condition and 
left injury would be scheduled.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent records, 
in addition to those noted above, that need to be obtained.  
The record also presents no basis for further developing the 
record to create any additional evidence to be considered in 
connection with either claim. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellant decision on each claim on appeal. 

II.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The applicable legal authority also permits service 
connection for disability resulting from disease or injury 
incurred in or aggravated coincident with ACDUTRA, or for 
disability resulting from injury during inactive duty 
training.  See 38 U.S.C.A. §101(22),(23),(24); 38 C.F.R. § 
3.6.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).

III. Entitlement to Service Connection for Stomach Disorder

A.  Factual Background

Service medical records (SMRS)-to include the September 1980 
enlistment examination report and the February 1985 RAD 
report of medical examination, reflect no complaints, 
findings, or diagnoses associated with the stomach disorder.  
Additionally, abdominal and visceral systems were reportedly 
normal, and no other deformity was noted.  

April 1981 SMRS reflect the appellant's complaints of 
vomiting clear emesis, slight pain to palpation of the 
hypogastric region, and anorexia.  The examiner diagnosed 
possible gastritis.

September 2000 Clarksburg VA Medical Center (VAMC) outpatient 
treatment records reflect the appellant's complaint of 
gastroesophageal reflux (GERD) that the examiner described as 
not really anything of significance.  

The appellant submitted Radford Community Hospital Emergency 
Room (ER) records of his June 1991 treatment for severe lower 
abdominal pain with nausea and no vomiting.  An acute abdomen 
x-ray showed possible mild focal small or large bowel ileus 
in the right abdomen.  Upper GI and small bowel series were 
negative.  The examiner reported that there was no pathology 
and the discharge diagnosis was abdominal pain, etiology 
unknown.

VA records for the period from October 2001 to September 2003 
reflect no complaints of abdominal pain or gastric distress.  

In September 2003 a VA examiner diagnosed, a palpable 
subxiphoid ventral hernia 4-5 cm. in diameter.  He opined 
that the appellant had it for many years, but they were not 
able to find it.  The examiner reported that it caused the 
veteran some epigastric discomfort that he described as the 
same epigastrium and fullness sensations that he had when he 
was in the military.

In the May 2006 VA medical examination report, the examiner 
noted that he had reviewed the claims file.  He reported that 
the appellant provided a history of upper gastric soreness as 
early as boot camp.  The veteran recalled being knocked over 
and jumped on by a Sergeant on or about 1983.  

On examination, the appellant denied any problems with 
reflux, nausea, vomiting, dysphagia, or odynophagia.  He 
admitted to abdominal pain or soreness, which increased with 
exercise and lifting and occasional heartburn related to 
eating spicy foods.  The examiner diagnosed a small ventral 
hernia, and opined that it was not likely that the possible 
ventral hernia was related to the episode in April 1981, at 
which time the assessment was possible gastritis.  
Furthermore, the examiner opined that it was not likely that 
the veteran had a chronic stomach disability that is 
etiologically related to a disease, injury, or event in 
service to include complaints of gastric upset made in 1981, 
and it was not likely that the abdominal symptoms that the 
veteran experienced in service were related to the ventral 
hernia or to a chronic stomach condition.  



B.  Analysis

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that service 
connection for a stomach condition is not warranted.

The medical evidence establishes that the appellant during 
the most recent May 2006 VA examination, was diagnosed with a 
ventral hernia.  The appellant as stated above denied any 
gastrointestinal symptoms related to a chronic stomach 
condition.  The claim must be denied because as discussed 
below, the competent evidence establishes no current 
diagnosis of a chronic stomach condition.

While the appellant has alleged experiencing stomach 
problems, he admitted not seeking post-service medical 
treatment other than for the June 1991 acute episode treated 
at the Radford Community Hospital ER.  The only medical 
opinion to specifically address the etiology of a chronic 
stomach condition weighs against the claim.  The May 2006 VA 
examiner opined that it was not likely that the veteran has a 
chronic stomach disability that was etiologically related to 
a disease, injury, or event in service to include complaints 
of gastric upset made in 1981.  Further, he stated that it 
was not likely that the abdominal symptoms that the veteran 
experienced in service were related to the ventral hernia or 
to a chronic stomach condition.  Significantly, neither the 
appellant nor his representative has identified or alluded to 
the existence of any contrary medical evidence or opinion 
that would contradict the VA examiner's opinion.  

Congress has specifically limited entitlement to service- 
connected disease or injury where such cases have resulted in 
a disability.  See 38 U.S.C.A. § 1110.  Hence, when the 
evidence establishes that the claimed disability does not 
exist, there can be no valid claim for service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Since, in this case, there is no evidence that the appellant 
currently has a chronic stomach condition, there simply is no 
basis for a grant of service connection for any such 
condition.

For all the foregoing reasons, the claim for service 
connection for a chronic stomach condition must be denied.

In addition to the medical evidence, the Board has considered 
the appellant's assertions advanced in connection with the 
claim for service connection.  There is no question that the 
veteran is competent to assert his own symptoms.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the 
claim on appeal turns on the medical matter of nexus between 
current disability and service as a layman without 
appropriate medical training and expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter, such as the medical relationship, if any, 
between a current disability and service.  See Bostain v. 
West, 11 Vet.  App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet.  App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally 
not capable of opining on matters requiring medical 
knowledge).  Hence, the appellant is unable to contradict the 
VA medical examiner's opinion on the basis of his assertions 
alone.  

Under these circumstances, the Board determines that the 
claim for service connection must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

IV.  Entitlement to Service Connection for Left Ankle 
Disorder

A.  Background

Service medical records (SMRS)-to include the September 1980 
enlistment examination report and the February 1985 RAD 
report of medical examination, reflect no complaints, 
findings, or diagnoses associated with the left ankle 
disorder.  Additionally, findings were normal for lower 
extremities, and no other deformity was noted.  

April 1982 SMRS reflect the appellant's report to sick call 
for a left pinkie, however, records reflect that the veteran 
was not present at the time that he was called for treatment.  
The SMRS also include various complaints for knee 
pain/problems during service.  However, there is no official 
treatment or diagnosis for a left ankle condition during 
service.

A March 2003 VA examination report reflects findings of 
bilateral chronic ankle pain, right worse than left without 
instability, inflammatory arthritis or constitutional 
symptoms.  Ankle and foot x-rays were within normal limits.  
The examiner opined that it was more likely than not that the 
veteran's ankle symptoms particularly on the right side were 
due to a sprain that he sustained in the Marine Corps and as 
a result he had chronic posterior tibial tendonitis.

A September 2003 VA report reflects the veteran's complaint 
of ankle pain.  

In a June 2004 VA Psychiatry note, the examiner reported the 
veteran's past medical history of degenerative joint disorder 
of both knees, ankles, and hips and provided a diagnosis of 
the same.

A June 2005 VA examiner opined that the veteran's knee trauma 
included the ankles and it was reasonable to deduce that the 
initial insult more likely than not occurred at the same time 
as he initially insulted his knees.  Additionally, the 
resultant gait abnormality that occurred from his knee over 
the years has placed more accommodative forces on his ankles, 
resulting in the development of ankle pain and resultant 
dysfunction.

In the report of a May 2006 VA medical examination, the 
examiner noted that he had reviewed the claims file.  He 
reported that the appellant provided a history of several 
left ankle twisting injuries between 1981 and 1985 and he 
sought treatment once.  Diagnostic x-rays showed no fracture, 
dislocation, subluxation, or osteochrondral defects. 

The examiner diagnosed posterior tibial tendonitis with no 
frank tear. He opined that it was not likely that his current 
left ankle disability was related etiologically to his injury 
in service.  The examiner's detailed rationale for his 
opinion explained that posterior tibial tendonitis was a 
wear-and-tear injury after many years of weight bearing on 
the ankle, and that it very rarely occurred from a traumatic 
injury.  He stated that the appellant's injury was not the 
most common injury pattern for an ankle sprain, though the 
appellant alleged spraining his left ankle in service.  He 
noted that appellant's ability to invert his foot and perform 
single heel raises meant that the veteran was minimally 
disabled with minimal symptoms.  The veteran complained of 
pain when walking, but in general, the examiner explained 
that posterior tibial tendonitis does not cause pain with 
ambulation.

The examiner opined that it was not likely that the veteran's 
current ankle complaints were etiologically related to any 
injury, disease or event in service, to include injury 
sustained in May 1983.  

B.  Analysis

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that service 
connection for a left ankle disorder is not warranted.

As regards the veteran's claim for service connection for a 
posterior tibial tendonitis, as discussed above, the 
veteran's service medical records do not reflect any evidence 
that the veteran complained of, was treated for or was 
diagnosed with arthritis in service. Moreover, the first 
objective medical evidence of complaints and findings related 
to arthritis was in a June 2004 VA psychiatry outpatient 
note, more than 15 years after discharge from service. The 
Board notes that, even though arthritis is a disability for 
which service connection may be presumed pursuant to 38 
C.F.R. § 3.309, it must be diagnosed to a compensable degree 
within one-year of the veteran's separation from service.  
See 38 C.F.R. § 3.307.  In this case, however, as arthritis 
was first diagnosed many years after separation, service 
connection on a presumptive basis is not warranted.

In regards to the veteran's claim for service connection for 
a posterior tibial tendonitis, the Board notes that the 
veteran reports he twisted his left ankle during service.  
However, the SMRS do not show evidence of a left ankle 
condition or chronic problem identified during service.  
Moreover, the veteran admitted to not seeking treatment for 
more than 15 years after separation for the claimed left 
ankle, which was when the first evidence of posterior tibial 
tendonitis emerged.  

Further, the Board notes that there is no persuasive medical 
evidence of a nexus between either the veteran's currently 
diagnosed posterior tibial tendonitis and the veteran's 
active military service.  While recent treatment records from 
VA physicians reflect a diagnosis of posterior tibial 
tendonitis, none of the post-service treatment records 
include any competent and probative opinion addressing the 
matter of a relationship between the veteran's current 
posterior tibial tendonitis and service.  

The medical evidence establishes that the appellant currently 
has a left ankle disorder diagnosed as posterior tibial 
tendonitis.  However, the claim must be denied because the 
competent evidence establishes no nexus between the current 
left ankle disorder and service.  

Conversely, the Board finds compelling the opinion of the May 
2006 VA examiner on the question of the etiology of the left 
ankle disorder.  That examiner specifically addressed the 
question of a medical relationship between the veteran's 
current posterior tibial tendonitis and his military service, 
and that evidence squarely militates against the claim for 
service connection.

As reflected in the May 2006 VA examination report, his 
opinion was reached after review of the claims file which 
included the opinions of VA examiners of record, to include 
the March 2003 VA examiner, examination of the appellant, and 
consideration of his documented medical history and 
assertions.  Furthermore, as stated above, the examiner 
provided a detailed medical rationale for his determination 
that the chronic posterior tibial tendonitis is not service 
connected, but resulted from wear-and-tear injury after many 
years of weight bearing on the ankle.  Additionally, this 
opinion is more probative of the etiology of the veteran's 
posterior tibial tendonitis than the March 2003 VA examiner's 
opinion that the ankle symptoms were due to a sprain incurred 
in service or the June 2005 VA examiner's opinion that 
"reasonably" deduced the etiology of the veteran's 
posterior tibial tendonitis to be the result of a service 
connected knee condition resulting in more accommodative 
forces on his ankles.

Under these circumstances, the Board finds that the most 
persuasive medical opinion to specifically address the 
question of whether the veteran's current diagnosis of 
posterior tibial tendonitis is related to military service, 
the May 2006 VA examination report, militates against the 
claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski,  1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

In addition to the medical evidence, the Board has considered 
the appellant's assertions advanced in connection with the 
claim for service connection.  There is no question that the 
veteran is competent to assert his own symptoms.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the 
claim on appeal turns on the medical matter of nexus between 
current disability and service as a layman without 
appropriate medical training and expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter, such as the medical relationship, if any, 
between a current disability and service.  See Bostain v. 
West, 11 Vet.  App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet.  App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally 
not capable of opining on matters requiring medical 
knowledge). Hence, the appellant is unable to contradict the 
VA May 2006 medical examiner's opinion on the basis of his 
assertions, alone.  

Under these circumstances, the Board determines that the 
claim for service connection must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim,  that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet.  App. 49, 53-56 (1990).  

V.  Entitlement to service connection for ventral hernia

Background

Service medical records (SMRS)-to include the September 1980 
enlistment examination report and the February 1985 RAD 
report of medical examination, reflect no complaints, 
findings, or diagnoses associated with a ventral hernia.  
Additionally, abdominal and visceral systems were reportedly 
normal, and no other deformity was noted.  

April 1981 SMRS reflect the appellant's complaints of 
vomiting clear emesis, slight pain to palpation of the 
hypogastric region, and anorexia.  The examiner diagnosed 
possible gastritis.

September 2000 Clarksburg VA Medical Center (VAMC) outpatient 
treatment records reflect the appellant's complaint of 
gastroesophageal reflux (GERD) that the examiner described as 
not really anything of significance.  

The appellant submitted Radford Community Hospital Emergency 
Room records of his June 1991 treatment for severe lower 
abdominal pain with nausea and no vomiting.  An acute abdomen 
x-ray showed possible mild focal small or large bowel ileus 
in the right abdomen.  Upper GI and small bowel series were 
negative.  The examiner reported that there was no pathology 
and the discharge diagnosis was abdominal pain, etiology 
unknown.

VA records for the period from October 2001 to September 2003 
reflect no complaints of abdominal pain.  

In September 2003, a VA examiner diagnosed, a palpable 
subxiphoid ventral hernia four to five centimeters in 
diameter.  He opined that the appellant had it for many 
years, but they were not able to find it.  The examiner 
reported that it caused the veteran some epigastric 
discomfort that he described as the same epigastrium and 
fullness sensations that he had when he was in the military.

In the May 2006 VA medical examination report, the examiner 
noted that he had reviewed the claims file.  He reported that 
the appellant provided a history of upper gastric soreness as 
early as boot camp.  The veteran recalled being knocked over 
and jumped on by a Sergeant on or about 1983.  

On examination, the appellant denied any problems with 
reflux, nausea, vomiting, dysphagia, or odynophagia.  He 
admitted to abdominal pain or soreness, which increased with 
exercise and lifting and occasional heartburn related to 
eating spicy foods.  The examiner diagnosed a small ventral 
hernia, and opined that it was not likely that the possible 
ventral hernia was related to the episode in April 1981, at 
which time the assessment was possible gastritis.  Thus, the 
examiner opined that it was not likely that the veteran had a 
chronic stomach disability that is etiologically related to a 
disease, injury, or event in service to include complaints of 
gastric upset made in 1981, and it was not likely that the 
abdominal symptoms that the veteran experienced in service 
were related to the ventral hernia or to a chronic stomach 
condition.  

B.  Analysis

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that service 
connection for a ventral hernia is not warranted.

The medical evidence establishes that the appellant in 
September 2003 and during the most recent May 2006 VA 
examination was diagnosed with a ventral hernia.  However, 
the claim for service connection must be denied because the 
competent evidence establishes no nexus between the current 
ventral hernia and service.  

The September 2003 VA examiner diagnosed a palpable 
subxiphoid ventral hernia four to five centimeters in 
diameter, and opined that the appellant had it for many 
years.  Symptomatically, the appellant described experiencing 
epigastric discomfort and a feeling of fullness, the same as 
symptoms alleged in service.  However, the record does not 
reflect that the examiner reviewed the claims file or 
considered the appellant's documented history.  The Board 
notes that there is limited probative value of the examiner's 
opinion of a nexus between the veteran's currently diagnosed 
ventral hernia and the veteran's active military service. 

Conversely the May 2006 VA examiner after review of the 
claims file, to include the September 2003 VA examiner's 
opinion, stated above, that it was not likely that the 
abdominal symptoms that the veteran experienced in service 
were related to the ventral hernia.  The Board places greater 
probative value on this opinion on the question of etiology 
of a current ventral hernia.  As reflected in the report, the 
examiner's opinion was reached after review of the claims 
file, examination of the appellant, and consideration of his 
documented medical history and assertions.

Under these circumstances, the Board finds that the most 
persuasive medical opinion to specifically address the 
question of whether the veteran's current diagnosis of 
ventral hernia is related to military service militates 
against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

In addition to the medical evidence, the Board has considered 
the appellant's assertions advanced in connection with claim 
for service connection.  There is no question that the 
veteran is competent to assert his own symptoms.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the 
claim on appeal turns on the medical matter of nexus between 
current disability and service as a layman without 
appropriate medical training and expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter, such as the medical relationship, if any, 
between a current disability and service.  See Bostain v. 
West, 11 Vet.  App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet.  App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally 
not capable of opining on matters requiring medical 
knowledge). Hence, the appellant is unable to contradict the 
VA medical examiner's opinion on the basis of his assertions 
alone.  

Under these circumstances, the Board determines that the 
claim for service connection must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet.  App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for stomach disorder is 
denied.

Entitlement to service connection for left ankle disorder is 
denied.

Entitlement to service connection for ventral hernia is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


